DETAILED ACTION
This action is in response to the claims filed 08/29/2022 for application 15/841,094. Claims 1, 3-4, 13-14, 19, 21-22, 24-26, 28-29, and 31 have been amended. Thus, claims 1, 3-11, and 13-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (“The Human Splicing Code Reveals New Insights into the genetic determinants of disease.” Hereinafter “Xiong”) in view of Tabibiazar et al. (US 2008/0300797A1, hereinafter “Tabibiazar”) and further in view of Kelley et al. ("Basset: learning the regulatory code of the accessible genome with deep convolutional neural networks", hereinafter "Kelley").


Regarding claim 1, Xiong teaches A method for training a neural network, comprising (Section 4 Para 1: “An ensemble of neural network models that relates the RNA features and the observed W values was fitted to the exons in the training dataset.” Section 4 Last Para: “Next, we describe the targets used in training these two computational models.”):
(a) providing the neural network, wherein the neural network is configured to process an input biological sequence to determine output data comprising (Section “A computational model of splicing” Para 1: “Misregulation of splicing contributes substantially to human disease (10), so we developed a computational model of splicing regulation that can be applied to any sequence containing a triplet of exons (Fig. IB). The method extracts DNA sequence features (or cis elements)… RNA sequencing (RNA-seq) data from the Illumina Human Body Map 2.0 project (NCBI GSE30611) were used to estimate Ψ for each exon in each of 16 human tissues.” Biological sequence comprising DNA and RNA features are fed in NN to process (in other words NN model was applied on biological sequence comprising DNA and RNA features). Spec Para 0056 mentions that Biological sequence comprises DNA and RNA.):
(i) a molecular phenotype corresponding to the input biological sequence, wherein the molecular phenotype comprises a numerical value which quantifies biological molecules of cells (Section: “A computational model of splicing”: “The method extracts DNA sequence features (or cis elements) and, for a given cell type, uses them to predict the percentage of transcripts with the central exon spliced in (Ψ), along with a Bayesian confidence estimate.”  “Unlike existing methods (3, 11, 12), our computational model was derived using human data, incorporates over 300 new sequence features, and outputs real-valued absolute Ψ values for individual tissues.” Per Spec Para 0072 states “The associated label, set of labels, or more structured information may be determined from a discrete molecular phenotype or a continuous molecular phenotype, such as the percent of transcripts with an exon spliced in…” This infers that percent of transcripts with an exon spliced represents molecular phenotype. Xiong in above para also teaches the predicted value also includes numerical value which quantifies individual tissues (in other words cells.), and 
(b) providing a training data set comprising:
(i) a set of input biological sequences (Section “A computational model for splicing” Para 1: “To train the model, we mined 10,689 exons that displayed evidence of alternative splicing and extracted 1393 sequence features from each exon and its neighboring intrans and exons.” “The training of our regulatory model was based on 75bp single-end RNA-seq data from the Illumina Human BodyMap 2.0 project (NCBI GEO accession GSE30611 ), which was derived using poly-A selected mRNA from sixteen diverse human sources, including adrenal, adipose, brain, breast, colon, heart, kidney, liver, lung, lymph node, ovary, prostate, skeletal muscle, testis and thyroid tissues, plus white blood cells.” RNA-Seq which represents biological sequence included in training data.), and
(ii) for each input biological sequence in the set of input biological sequences, label data (“Within exons, significant deviations are induced by 9,525 nonsense SNVs and 1273 missense SNVs, but also for 579 synonymous SNVs, a result supported by recent data showing that synonymous mutations frequently contribute to human cancer (18)” [pg. 4, ¶3; “nonsense/missense” SNVs corresponds to label data]) comprising:
(1) a molecular phenotype corresponding to the input biological sequence (Section “A computational model for splicing” Para 1: “To train the model, we mined 10,689 exons that displayed evidence of alternative splicing and extracted 1393 sequence features from each exon and its neighboring intrans and exons.” Section 4.3 Para 1: “This model was trained using the same objective function, RNA features, splicing patterns and dataset partitions as the Bayesian neural network model described above.” Molecular phenotype comprises splicing pattern per Spec Para 0072 and an alternative splice site per Spec Para 0014.Training data in Xiong includes these data.), and 
Xiong does not explicitly teach configuring a set of parameters of the neural network based on the training data set to minimize a total loss of the training data set, thereby generating a trained neural network.
Tabibiazar, however, teaches configuring a set of parameters of the neural network based on the training data set to minimize a total loss of the training data set, thereby generating a trained neural network (Para 0034: "Within such a model, parameters may be appropriately selected so as to provide for a desired balance of sensitivity and selectivity." Para 0156: "These outputs are then compared to the target values; any difference corresponds to an error. This error or criterion function is some scalar function of the weights and is minimized when the network outputs match the desired outputs. Thus, the weights are adjusted to reduce this measure of error." Parameters of NN can be adjusted using weight values to minimize output error. Generating a trained neural network is inherent when minimizing an error function.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the neural network and phenotype prediction method of Xiong with loss minimizing method of Tabibiazar to improve the predictive ability of neural network (Tabibiazar, Para 0269).
Xiong/Tabibiazar fails to explicitly teach
(ii) a conservation value corresponding to each element of a plurality of elements of the input biological sequence;
(2) a conservation value corresponding to each element of a plurality of elements of the input biological sequence;
Kelley teaches (ii) a conservation value corresponding to each element of a plurality of elements of the input biological sequence;
(2) a conservation value corresponding to each element of a plurality of elements of the input biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.]);
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 3, Xiong/Tabibiazar/Kelley teaches the method of claim 1.
Xiong also teaches wherein the total loss of the training data set is minimized at least in part by minimizing (i) a total loss of the molecular phenotypes or (ii) a total loss of the conservation values (Section 3 Para 1: “The current RNA feature set is based on our previous one (3), but includes ~40% more features and some modifications of previously defined features, which were found to improve prediction performance significantly. The following notes describe these changes and additions.” Section 4 Para 3: “We also found that accuracy was improved by the addition of many of the new features, including frequencies and locations of Alu elements and nucleosome positioning features.” By modifying the inclusion of RNA features (which includes conservation), prediction performance is improved. In other words, loss in prediction of molecular phenotype is minimized.). 

Regarding claim 4, Xiong/Tabibiazar/Kelley teaches the method of claim 1.
Xiong also teaches wherein the total loss of the training data set is minimized based at least in part on minimizing (i) a total loss of the molecular phenotypes and (ii) a total loss of the conservation values (Section 3 Para 1: “The current RNA feature set is based on our previous one (3), but includes ~40% more features and some modifications of previously defined features, which were found to improve prediction performance significantly. The following notes describe these changes and additions.” Section 4 Para 3: “We also found that accuracy was improved by the addition of many of the new features, including frequencies and locations of Alu elements and nucleosome positioning features.” By modifying the inclusion of RNA features (which includes conservation), prediction performance is improved. In other words, loss in prediction of molecular phenotype is minimized.).

Regarding claim 6, Xiong/Tabibiazar/Kelley teaches the method of claim 5.
Kelley also teaches processing the test biological sequence using the trained neural network to determine a conservation value corresponding to each test element of a plurality of test elements of the test biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.])
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 7, Xiong/Tabibiazar/Kelley teaches the method of claim 6.
Xiong also teaches wherein the trained neural network comprises a single intermediate layer configured to determine the molecular phenotype (Page 7 Para 2: “The structure of a single model in the ensemble is a two-layer neural network with sigmoidal hidden units shared across tissues. It is capable of modeling complex non linear and context-dependent interactions between the RNA features and the splicing patterns ... In this model, there are in total 41,820 potential input-to-hidden parameters and 960 hidden-to-output parameters.” Fig. 1B: shows the features related to Test sequence. Page 5 Section 6.1. “To ascertain the quantitative effect that a single feature F is predicted to have on 'P for a given cis- and transcontext, we define the exon-specific feature sensitivity, denoted by AW/AF, which is an estimate of the partial derivative of predicted W with respect to a feature F ... Because our regulatory model can make non-linear predictions with interactive features, both the magnitude and sign of AW/ AF can be different for different exons depending on their ciselement contexts.” Two-layer neural network (which uses one intermediate layer) is used to determine the RNA features (which includes molecular phenotype) related to biological sequence by scoring them how much each of them is effective in predicting the output) 
Kelley teaches and the conservation value corresponding to each test element of the plurality of test elements of the test biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.])
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 8, Xiong/Tabibiazar/Kelley teaches the method of claim 6.
Xiong also teaches trained neural network comprises a plurality of intermediate layers, wherein a last layer of the plurality of intermediate layers is configured to determine the molecular phenotype (Page 1444 Section Rationale: “We used "deep learning" computer algorithms to derive a computational model that takes as input DNA sequences and applies general rules to predict splicing in human tissues.” Page 7 Par 2: “Subsequently, these nonlinear hidden variables are combined by a softmax function to produce the prediction. The tissues were trained jointly as separate output units and shared the same set of hidden variables, enabling information about RNA feature usage to be combined across tissues.” Page 14 Section 5.4 Para 2: “To compute the model predictions for the knockdown, we set the 24 MBNL-related features to the average value found in the training dataset. By comparing the knockdown prediction to the original prediction, we computed a MBNL regulatory score for each exon, similar to the regulatory score for SNVs (see Sec. S7.1). We found that the exons affected by MBNL knockdown had significantly higher predicted MBNL regulatory scores as described in the main text.” Deep learning NN (which by definition has more than one intermediate or hidden layers) is also used. RNA features are combined in hidden layers. So last layer of the NN can be configured to ascertain the which specific RNA features are more effective in predicting the output by scoring them.)
Kelley teaches and the conservation value corresponding to each test element of the plurality of test elements of the test biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.])
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 9, Xiong/Tabibiazar/Kelley teaches the method of claim 6.
Xiong also teaches wherein the trained neural network comprises a plurality of intermediate layers (Page 144 Section Rationale: “We used "deep learning" computer algorithms to derive a computational model that takes as input DNA sequences”)
wherein a first layer of the plurality of intermediate layers is configured to determine the molecular phenotype corresponding to the test biological sequence, and wherein a second layer of the plurality of intermediate layers is configured to (Section “Rationale” Para 1: “We used "deep learning'' computer algorithms to derive a computational model that takes as input DNA sequences and applies general rules to predict splicing in human tissues. Given a test variant, which may be up to 300 nucleotides into an intron, our model can be used to compute a score for how much the variant alters splicing.” Splicing refers to molecular phenotype. Section 5.4 Para 2: “We also found that the MBNL-related features themselves were also predictive. For example, the single most predictive feature is the conservation weighted MBNL motif count in the 12 5' region, which corresponds to a pvalue of 3 .1 e-11.” The model was also used to identify the predictive feature values that associated molecular phenotype. Since deep NN is used, second layer can be used for this determination.).
Kelley teaches to determine the conservation value corresponding to each test element of the plurality of test elements of the test biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.])
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 10, Xiong/Tabibiazar/Kelley teaches the method of claim 6.
Xiong also teaches wherein the molecular phenotype corresponding to the test biological sequence is determined based at least in part on the conservation value (Section “Discussion” Para 5: “Furthermore, when we examined 15,386 disease variants and 1519 common SNPs within intronic regions with moderate to high conservation across vertebrates (PhastCons score > 0.5), we found that our method more accurately detects disease variants.” Section 5.4 Para 2: “For example, the single most predictive feature is the conservation weighted MBNL motif count in the 12 5' region, which corresponds to a pvalue of 3 .1 e-11, and combining all MBNL features produce a p-value of 2.5e-11.” Conservation is part of the features used in predicting molecular phenotype (or splicing percentage per Fig 1B.).
Kelley teaches conservation value corresponding to each test element of the plurality of test elements of the test biological sequence (“We used Basset to compute loss and gain scores for every nucleotide. We compute the loss score as the predicted activity with the reference nucleotide subtracted by the minimum predicted activity after mutating the position to the alternative 3 nucleotides (nt). We compute the gain score as the maximum predicted activity after mutation subtracted by the reference nucleotide activity. To ask whether these scores have a significant statistical relationship with nucleotide conservation, we required a method to consider all 328 scores per nucleotide with respect to PhyloP” [pg. 998, Comparison of Basset predictions to PhyloP. ¶1; Kelley discloses genetic conservation (i.e. score/value) for each element in the biological sequence.])
Xiong teaches a computational model that takes input DNA sequences to predict splicing in human tissues. Tabibiazar teaches a method using a predictive model to predict cardiovascular events. Kelley discloses a genetic conservation of sequences in a neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiong’s/Tabibiazar’s teaching to determine a conservation value of each nucleotide to use in the training process of a neural network as taught by Kelley. One would have been motivated to make this modification in order to use conservation information to annotate and interpret a genetic data sequence and to further improve prediction accuracy. [Abstract, Kelley]

Regarding claim 11, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 13-20, they are substantially similar to claims 3-10 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 21, Xiong/Tabibiazar/Kelley teaches the method of claim 1.
Xiong also teaches wherein the input biological sequences comprise deoxyribonucleic acid (DNA) sequences, ribonucleic acid (RNA) sequences, or protein sequences (Conclusion: “Our computational model was trained to predict splicing from DNA sequence alone, without using disease annotations or population data.” Section: “A computational model of splicing” Para 1: “RNA sequencing (RNA-seq) data from the Illumina Human Body Map 2.0 project (NCBI GSE30611) were used to estimate Ψ for each exon in each of 16 human tissues.”).

Regarding claim 22, Xiong/Tabibiazar/Kelley teaches the method of claim 1.
Xiong also teaches wherein the input biological sequences comprise a genetic variant as compared to a reference genome, wherein the genetic variant comprises a substitution, an insertion, a deletion, or a combination thereof (Page 20 Last Para: “After an extensive literature survey, we identified over 300 variations, including substitutions, insertions and deletions. For all of these, we used our regulatory model to predict the mutation-induced ∆Ψ.” Page 2 Para 2: “To facilitate precision medicine and whole-genome annotation, we developed a machine-learning technique that scores how strongly genetic variants affect RNA splicing.” Fig 1B shows biological sequence fed into the model which detects genetic variants.).
Regarding claim 23, Xiong/Tabibiazar/Kelley teaches the method of claim 22.
Xiong also teaches wherein the genetic variant is selected from the group consisting of a nucleotide variant, a single base substitution, a copy number variation (CNV), a single nucleotide variant (SNV), an insertion or deletion (indel), a fusion, a transversion, a translocation, an inversion, a duplication, an amplification, a truncation, and a combination thereof (Page 3 Section Genome-wide analysis of splicing misregulation and disease: “To assess the implications of genetic variation for splicing regulation, we mapped 658,420 single- nucleotide variations (SNVs) to exonic and intronic sequences containing the regulatory code for ~ 120,000 exons in ~ 16,000 genes (13).” Section 10.1 Para 1: “Genetic variations that occur in known genes…Other information, such as small insertions/deletions (indels), CNVs, structural variants (SV s) were also provided.” Section 10 Para 1: “They are all Caucasians without any other known cytogenetic findings for autism (e.g., chromosome 15q duplication.” Xiong teaches relevant terminologies with reference to genetic variant.).

Regarding claim 24, Xiong/Tabibiazar/Kelley teaches the method of claim 1.
Xiong also teaches wherein the molecular phenotypes comprises a level or a percentage of transcripts that include an exon, a level or a percentage of transcripts that use an alternative splice site, a level or a percentage of transcripts that use an alternative polyadenylation site, an affinity of an RNA-protein interaction, an affinity of a DNA-protein interaction, a specificity of an RNA-binding protein, a specificity of a DNA-binding protein, a specificity of a microRNA-RNA interaction, a level of protein phosphorylation, a phosphorylation pattern, a distribution of proteins along a strand of DNA containing a gene, a number of copies of gene transcripts, a distribution of proteins along a transcript, a number of proteins, or a combination thereof (Section Discussion Para 3: “To compare our method with using functional genome annotations, we removed missense exonic SNVs that may affect phenotype without changing splicing regulation” Section “A computational model of splicing”: Para 1: “DNA sequence features (or cis elements) and, for a given cell type, uses them to predict the percentage of transcripts with the central exon spliced in (Ψ).” Section 5.3 Para 1: “To see if our model can effectively account for information obtained from independent measurement on binding affinities of RNA-binding proteins (RBPs),” Section Discussion Last Para: “mRNA turnover, protein synthesis, and protein stabilization.” Section 8 Para 1: “and 1 μg of each RNA sample was used per 20-μl reaction for first-strand cDNA synthesis.” Xiong mentions relevant terminologies with references to phenotype.).

Regarding claims 25-28, they are substantially similar to claims 21-24 and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 29, Xiong/Tabibiazar/Kelley teaches The method of claim 1, Xiong also teaches wherein the input biological sequence is a nucleotide sequence (“To assess the implications of genetic variation on splicing regulation, we mapped 658,420 single nucleotide variations (SNVs) to exonic and intronic sequences containing the regulatory code for ∼120,000 exons in ∼16,000 genes (Sec. S7). Of these SNVs, 543,525 are single nucleotide polymorphisms (SNPs), which are common (minor allele frequency or MAF>1%) (16), whereas 114,895 have been linked to diseases and are mostly rare (MAF<1%)” [pg. 4, § Genome-wide analysis of splicing misregulation and disease, ¶1]).

Regarding claim 30, Xiong/Tabibiazar/Kelley teaches The method of claim 1, wherein the element of the plurality of elements is a nucleotide (“Our model predicts substantial and unexpected aberrant splicing due to variants within introns and exons, including those far from the splice site. For example, among intronic variants that are more than 30 nucleotides away from a splice site, known disease variants alter splicing nine times more often than common variants; among missense exonic disease variants, those that least impact protein function are over five times more likely to alter splicing than other variants.” [pg. 2, § Results]).

Regarding claims 31 and 32, they are substantially similar to claims 29 and 30 and are rejected in the same manner, the same art, and reasoning applying.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 103 Rejection:
Applicant’s arguments regarding the prior art of Xiong failing to disclose “a neural network… configured to process an input biological sequence to determine output data comprising…a conservation value…” has been considered but are not persuasive. The prior art of Xiong explicitly teaches training a neural network using an input biological sequence (See §“A computational model of splicing” ¶1), however the reference does not explicitly disclose the use of “conservation values”. The newly applied prior art of Kelley is used to explicitly teach “a conservation value corresponding to each element of a plurality of elements of the input biological sequence”, therefore the newly applied combination of Xiong/Tabibiazar/Kelley appears to teach the limitations of the claimed invention. Furthermore, applicant also appears to argue that the previously cited prior arts fails to explicitly teach or suggest “outputting a conservation value” from a trained neural network, however the newly applied art of Kelley appears to cure this deficiency. (see pg. 998, § Comparison of Basset predictions to PhyIoP). 

Applicant’s arguments regarding details from the instant specification (i.e. para 0171, 0172) has been considered but are not persuasive. Applicant appears to be arguing specific details regarding the specific layers of the neural network being used to determine both the molecular phenotype and the conservation levels from the instant specification, however those details are currently not recited in the claims. If applicant is interested in having these specific details considered, the examiner suggests to incorporate these details from the specification into the independent claim. Therefore, applicant’s arguments are not persuasive.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122